Citation Nr: 0501086	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-28 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to increased evaluation for hypertension, 
currently rated as 10 percent disabling.

2.  Evaluation of coronary artery disease, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1960 to July 
1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for coronary 
artery disease, assigning a 10 percent disability evaluation, 
and continued a 10 percent disability evaluation for 
hypertension. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in March 2004.  A transcript 
of this hearing has been associated with the claims file. 

The issue of evaluation of coronary artery disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

Hypertension is manifest by no more than systolic pressure 
predominately 160 or more.

CONCLUSION OF LAW

Hypertension is no more than 10 percent disabling.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a May 2002 letter, the RO stated that the veteran could 
submit any information to support his claim for an increased 
evaluation, which included evidence that would prove that his 
service-connected condition had gotten worse.  In the August 
2003 statement of the case, the RO provided the veteran with 
the rating criteria for hypertension, Diagnostic Code 7101.  
In a January 2004 VCAA letter, the RO again stated that to 
establish entitlement to an increased evaluation, the 
evidence must show that the service-connected condition had 
gotten worse.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the May 2002 letter, the RO stated that if the 
veteran had been treated at any VA facility, that he should 
provide the name of the facility and the dates of treatment 
so VA could request the records.  The RO stated that if the 
veteran had been treated at any non-VA health care facility, 
that he should provide the appropriate authorization, as well 
as a complete address and dates of treatment, so it could 
request those records.  The RO stated that it was ultimately 
the veteran's responsibility to ensure that it received all 
non-federal records.  The RO notified the veteran that it had 
already requested Dr. Plon's records.  

In the January 2004 VCAA letter, the RO stated that VA was 
responsible for obtaining relevant records from any Federal 
agency, including medical records from the military, from VA 
hospitals, or from the Social Security Administration.  The 
RO stated that it would request other records if the veteran 
provided detailed information.  The RO stressed that it was 
the veteran's responsibility to make sure that it received 
all requested records that were not in the possession of a 
Federal department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's private treatment 
records, Social Security Administration records, and 
disability retirement records from the Office of Personnel 
Management.  The veteran has not indicated the existence of 
any additional records that would aid in substantiating his 
claim.

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the April 2002 letter, the RO stated that it was 
allowing the veteran to submit any additional evidence that 
would further support his claim for an increased evaluation.

The Board notes that VA provided VCAA notice to the appellant 
prior to when the initial AOJ decision was issued.  Pelegrini 
v. Principi, 18 Vet. App. 112 [Pelegrini II].  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against a grant of an evaluation greater than 10 percent for 
hypertension.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2004).  

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to 
hypertensive vascular disease, diastolic pressure 
predominately 100 or more, or; systolic pressure 
predominately 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominately 
100 or more who requires continuous medication for control 
warrants a 10 percent disability evaluation.  Diastolic 
pressure predominately 110 or more, or; systolic pressure 
predominately 200 or more warrants a 20 percent disability 
evaluation.  Diastolic pressure predominately 120 or more 
warrants a 40 percent evaluation.  Diastolic pressure 
predominately 130 or more warrants a 60 percent evaluation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In a September 1992 private admission report, the veteran's 
blood pressure was 197/108, which fell to 160/90 after 
nitroglycerin spray was given.
In a May 2000 private cardiolite treadmill stress test, the 
veteran's blood pressure was 130/62 resting and 160/78 
maximum.

In an April 2001 private report, the veteran's blood pressure 
was reported as 168/98.

In a May 2001 private cardiolite treadmill stress test, the 
veteran's blood pressure was 134/82 resting and 164/82 
maximum.

In a July 2001 private admission note, the veteran's blood 
pressure was reported as 160/94.

In an August 2001 private report, the veteran's blood 
pressure was reported as 150/70.

In a November 2001 private report, the veteran's blood 
pressure was reported as 162/78.

In an April 2002 private examination report, the veteran's 
blood pressure was reported as 140/60 in the right arm and 
140/70 in the left arm.

In a May 2002 private treatment report, the veteran's blood 
pressure was reported as 154/82.

At the March 2004 hearing, the veteran testified that he went 
to see his doctor every 90 days for his hypertension, and 
that he was taking medication for his hypertension.

The veteran is currently assigned a 10 percent disability 
rating for hypertension.  In order to warrant a 20 percent 
disability evaluation, the next higher evaluation, the 
evidence must show diastolic pressure predominately 110 or 
more or systolic pressure predominately 200 or more.  The 
veteran's diastolic pressure was never at 110 or more.  The 
veteran's systolic pressure readings reached 170 in September 
1997, 146 in 1998, 130 and 160 in May 2000, 168 in April 
2001, 134 and 164 in May 2001, 160 in July 2001, 150 in 
August 2001, 162 in November 2001, 140 in April 2002, 154 in 
May 2002.  These readings clearly show that the veteran's 
systolic pressure were not predominately 200 or more.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of an 
evaluation greater than 10 percent for hypertension, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

Finally, review of the record reveals that the RO has not 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2004).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board concludes that referral of this case to 
the Under Secretary or the Director, Compensation and Pension 
Service, for assignment of an extraschedular evaluation is 
not warranted.

ORDER

Entitlement to an evaluation greater than 10 percent for 
hypertension is denied.


REMAND

Regarding the veteran's claim for an increased evaluation for 
coronary artery disease, the Board finds that a VA 
examination is necessary to resolve conflicting evidence of 
record.  An October 1993 cardiac ultrasound noted concentric 
left ventricular hypertrophy.  In a May 2001 study, an 
ejection fraction of 45% was noted.  In April 2002, the 
veteran had an ejection fraction of 64%.  A VA examination is 
necessary to resolve this conflict in the record.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Schedule a cardiac examination to 
assess the veteran's coronary artery 
disease.  The examiner should adhere to 
the criteria in the rating schedule.

2.  The veteran is informed that he must 
report for the VA examination.  If he 
fails to report without good cause, the 
claim shall be denied.  This serves as 
notice of 38 C.F.R. § 3.655.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


